Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 11/5/2020 is acknowledged. Claims 1-15 are pending in this application. Claims 1-14 are under examination. Claim 15 is withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The rejection of claims 1-14 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained for reasons of record in the Office action mailed 7/8/2020. The claims remain generally narrative and still fail to clearly express the invention. A telephone call to Applicants’ representative, Mr. Andrew Sever, was uninformative as to the circular definition, in claim 1, of “luminescence substrate” – it “includes a self-luminous fused protein that generates light by chemiluminescence in cooperation with the luminescence substrate,” as well as the phrase at the end of claim 1, which is similarly obscure: 
the light generated by chemiluminescence is controlled in accordance with whether or not the biological specimen is illuminated with the control light which changes a state of the chemiluminescence 
An additional phase in dependent claims is also obscure:
when illuminating the biological specimen with a radiation pattern of a control light, the radiation pattern of the control light with which an observation surface of the biological specimen is irradiated is so defined that a first area where the light emitted by chemiluminescence is to be detected is not 
For these reasons it is not possible to determine what Applicants intend the claims to encompass.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEIDI REESE/Primary Examiner, Art Unit 1657